—In an action, inter alia> to recover damages for legal malpractice, fraud, and breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated August 9, 1995, which granted the motion of the defendant Max D. Leifer for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
We find that the causes of action against the defendant Max D. Leifer sounding in legal malpractice and breach of fiduciary duty are time-barred (see, Jorgensen v Silverman, 224 AD2d 665; Dolgoff Holophase v E.I. du Pont de Nemurs & Co., 212 AD2d 661). Leifer’s representation of the plaintiff was in 1986, and the instant action was commenced in 1994. The "continuous representation” doctrine is not applicable here (see, Hirsch v Weisman, 189 AD2d 643). The appellant’s causes of action sounding in fraud are also time-barred, since the appellant, who was present at the closing in 1986, should have known, with the exercise of due diligence, that the title was held in the name of the corporation (see, CPLR 203 [g]; 213 [8]; Arrathoon v East N. Y. Sav. Bank, 169 AD2d 804). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.